IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 19, 2008
                               No. 07-11266
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

FATIMA PERKINS

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-66-2


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Fatima Perkins pleaded guilty to one count of false impersonation of an
officer or employee of the United States of America and was sentenced to 15
months of imprisonment and one year of supervised release. Perkins argues
that her sentence, which was within the recommended guidelines range, was
procedurally unreasonable because the district court did not provide sufficient
reasons for imposing her within-guidelines sentence.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-11266

      Perkins did not challenge the adequacy of the district court’s reasons for
the sentence imposed in the district court.         Accordingly, her argument is
reviewed for plain error. See United States v. Lopez-Velasquez, 526 F.3d 804,
806 (5th Cir.), petition for cert. filed (July 25, 2008) (No. 08-5514); United States
v. Garza-Lopez, 410 F.3d 268, 272 (5th Cir. 2005).             Perkins thus must
demonstrate (1) error, (2) that is clear or obvious, and (3) that affects substantial
rights. Garza-Lopez, 410 F.3d at 272. If these conditions are met, this court
may exercise its discretion to correct the error if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      In reviewing a district court’s sentencing decision, this court must first
determine whether the district court committed any significant procedural error.
Gall v. United States, 128 S. Ct. 586, 597-98 (2007). The district court commits
a procedural error if it miscalculates or fails to calculate the proper guidelines
range, treats the Guidelines as mandatory, fails to consider the 18 U.S.C.
§ 3553(a) factors, selects a sentence based on clearly erroneous facts, or fails to
adequately explain its chosen sentence or any deviation from the guidelines
range. Id. at 597. Although the Supreme Court in Rita stated that a sentencing
judge “will normally” explain why he has rejected the defendant’s arguments,
the Court did not mandate that a sentencing court state reasons for rejecting a
defendant’s specific arguments for a lower sentence. Rita v. United States, 127
S. Ct. 2456, 2468 (2007). A sentencing judge is required only to “set forth
enough to satisfy the appellate court that he has considered the parties’
arguments and has a reasoned basis for exercising his own legal decisionmaking
authority.” Id.
      Perkins has not shown that the district court plainly erred by failing to
sufficiently state its reasons for sentencing. The district court’s adoption of the
presentence report and its consideration of Perkins’s arguments for a downward
departure and the § 3553(a) factors in determining her within-guidelines
sentence constituted sufficient reasons for imposing her sentence. See Rita, 127




                                          2
                                   No. 07-11266

S. Ct. at 2468-69; United States v. Gomez-Herrera, 523 F.3d 554, 565 (5th Cir.),
petition for cert. filed (July 2, 2008) (No. 08-5226).
      AFFIRMED.




                                         3